            Case 3:20-cv-00074-LPR Document 2 Filed 04/30/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

CLARENCE ANDERSON                                                                                    PLAINTIFF
ADC #165441

v.                                    Case No: 3:20-cv-00074-LPR

CANDY DAVIS, et al.                                                                             DEFENDANTS

                                                     ORDER

         Plaintiff Clarence Anderson (“Plaintiff”), incarcerated at the Craighead County Detention

Center, filed a pro se complaint on March 2, 2020. (Doc. 1). Plaintiff did not pay the $400 filing

fee1 or file an application to proceed in forma pauperis at the time he filed his complaint.

         The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained

in any facility, brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

         Prior to filing this lawsuit on March 2, 2020, Plaintiff filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted. See Anderson v. Cook, et

al., 3:16-CV-304-JM (E.D. Ark. 2016); Anderson v. Bowers, et al., 3:19-CV-296-JM (E.D. Ark.

2019); and Anderson v. Sterling, et al., 3:19-CV-303-BSM (E.D. Ark. 2019). Nevertheless,

Plaintiff may proceed in forma pauperis if he falls under the “imminent danger” exception to the

three strikes rule. See 28 U.S.C. § 1915(g) (providing that inmates with three strikes should be

granted permission to proceed in forma pauperis if they are “under imminent danger of serious



1
 Effective May 1, 2013, the cost for filing a new civil case is $400 which includes a $50 administrative fee that does
not apply to persons granted in forma pauperis status under 28 U.S.C. § 1915.
            Case 3:20-cv-00074-LPR Document 2 Filed 04/30/20 Page 2 of 3



physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (explaining that the

exception applies only if the prisoner is in imminent danger “at the time of filing” and that

“[a]llegations that the prisoner has faced imminent danger in the past are insufficient”).

       Plaintiff sued an IHOP employee, two Craighead County officials, and a judge in their

personal and official capacities. (Doc. 1 at 1-2). Plaintiff asserts that a false report was made

against him while he was incarcerated. (Id. at 4). He claims that Judge Bowling bound him over

to Circuit Court on the matter. (Id.). Plaintiff states that he sought habeas relief and learned that

he had not been officially charged with the crime. (Id.). He complains that despite no official

charge he “was forced to sit on a charge with a $5,000 cash or surety bond” until he was “ADC

sentenced.” (Id.). Plaintiff seeks damages. (Id. at 5).

       Plaintiff has not alleged that he is in imminent danger of serious physical injury.

Accordingly, the imminent danger exception does not apply. Dilworth, 147 F.3d at 717. This case

will be dismissed due to Plaintiff’s failure to pay the filing fee. Plaintiff will have thirty (30) days

to reopen this case by paying the $400 filing fee in full.

       It is therefore ordered that:

       1.      Plaintiff’s complaint is DISMISSED without prejudice.

       2.      Plaintiff has thirty (30) days from the date of this order in which to reopen this case

               by paying the $400 filing fee in full.

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

               appeal from this Order or the accompanying Judgment would not be taken in good

               faith.




                                                   2
  Case 3:20-cv-00074-LPR Document 2 Filed 04/30/20 Page 3 of 3



IT IS SO ORDERED this 30th day of April 2020.



                                 ________________________________
                                 LEE P. RUDOFSKY
                                 UNITED STATES DISTRICT JUDGE




                                    3
